Case: 10-20360        Document: 00511509012          Page: 1    Date Filed: 06/15/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                               June 15, 2011

                                          No. 10-20360                        Lyle W. Cayce
                                                                                   Clerk

RICHARD CHAMBERS,

                                                      Plaintiff - Appellant
v.

SEARS ROEBUCK AND CO.,

                                                      Defendant - Appellee




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:08-CV-3676


Before JOLLY and HAYNES, Circuit Judges, and VANCE * , District Judge.
PER CURIAM:**
        We have carefully reviewed the record on appeal, the assertions of counsel
in their appellate briefs and at oral argument, the district court's opinion, and
the applicable law. This process has led us to reach the same conclusions as
those reached by the district court. As the district court's opinion provides a
clear, comprehensive, and correctly reasoned analysis of all issues presented



        *
            District Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-20360      Document: 00511509012         Page: 2     Date Filed: 06/15/2011



                                      No. 10-20360

here, we adopt that court's reasoning and holdings as our own,1 and attach a
copy of the opinion as an appendix hereto, which is hereby incorporated in this
affirmance.
                                                                             AFFIRMED.




       1
        We note that only Chambers, not Werchen, appealed the district court’s decision and
that Chambers did not appeal the portion of the decision addressing “custom or practice.”
Accordingly, we express no opinion on the portions of the district court opinion dealing with
Werchen or the “custom or practice” argument.

                                             2
     Case: 10-20360                      Document: 00511509012   Page: 3   Date Filed: 06/15/2011



                                                      No. 10-20360

                                 UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


RICHARD CHAMBERS and STEVEN §
WERCHAN,                    §
                            §
             Plaintiffs,    §
                            §
v.                          §                                        CIVIL ACTION NO. H-08-3676
                            §
SEARS, ROEBUCK AND CO. and  §
A&E FACTORY SERVICE, LLC,   §
                            §
             Defendants.    §


                                              MEMORANDUM AND ORDER

            Pending before the Court in this wage dispute are several motions.1

Defendant Sears, Roebuck and Company (“Sears”) has filed Motions for

Summary Judgment against Plaintiff Steven Werchan [Doc. # 41] and Plaintiff

Richard Chambers [Doc. # 43] (collectively, “Plaintiffs”).2 Also pending is



           1
          Both Plaintiffs sue under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.
Plaintiff Chambers also sues under the Texas Pay Day Act, TEX . LAB . CODE § 61.
            2
        Plaintiff Werchan filed suit against both Sears and A&E Factory Service, LLC (A&E).
Sears and A&E are represented by the same counsel. However, only Sears has moved for
summary judgment. All of the arguments and evidence presented by the parties in this case
focus on Werchan’s employment with Sears. Further, an affidavit submitted by Paul Cartia
states that he is a District Service Manager for Sears and A&E. Affidavit of Paul Cartia
(“Cartia Affidavit”), Exh. A to Sears’ Motion for Summary Judgment on Plaintiff Werchan’s
Claims and Memorandum of Law on Support Thereof [Doc. # 42-1], ¶ 1. The Court therefore
assumes that Sears and A&E are related entities for the purposes of this case and they
employed Werchan concurrently. The Court deems Sears’ Motion for Summary Judgment to
be brought on behalf of both entities.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932
      Case: 10-20360                     Document: 00511509012   Page: 4   Date Filed: 06/15/2011



                                                      No. 10-20360

Chambers’ Motion for Class Certification and Expedited Discovery [Doc. # 40].3

All motions are fully briefed and ripe for decision.4 After careful consideration of

the parties’ submissions, pertinent matters of record, and applicable legal

authorities, the Court grants Sears’ Motions for Summary Judgment and thus

denies Chambers’ Motion for Class Certification and Expedited Discovery as

moot.

 I.         FACTUAL BACKGROUND

            During all times relevant to this suit, both Plaintiffs were employed by

Sears as in-home service technicians (“technicians”). Sears employs technicians

to service and repair appliances in customers’ homes. Technicians use company-

owned vans to make service calls.

            A.          The Home Dispatch Program




           3
        Sears filed a Response to Plaintiff Richard Chambers’ Motion for Class Certification
and Expedited Discovery [Doc. # 56]. Chambers filed a Reply Brief in Support of Plaintiff’s
Motion for Class Certification [Doc. # 142].
            4
         Sears filed a Motion for Summary Judgment on Plaintiff Werchan’s Claims with an
Appendix [Docs. # 41, # 42] (collectively, “Sears’ Werchan Motion”), and a Motion for Summary
Judgment on Plaintiff Chambers’ Claims with an Appendix [Docs. # 43, # 44] (collectively,
(“Sears’ Chambers Motion”). Sears also filed a Reply Brief in Support of its Motions for
Summary Judgment on Plaintiffs’ Claims [Doc. # 61], and a Combined Sur-reply in Opposition
to Plaintiff Chambers’ Motion for Class Certification and in Support of its Motion for Summary
Judgment on Plaintiff Chambers’ Claims [Doc. # 171] (“Sears Sur-reply”). Plaintiff Chambers
filed a Response in Opposition to Defendant’s Motion for Summary Judgment with Exhibits
[Docs. # 48 - # 55] (collectively, “Chambers Response”), and a Sur-reply to Defendant’s Motion
for Summary Judgment [Doc. # 89] (“Chambers Sur-reply”). Plaintiff Werchan filed a
Response in Opposition to Defendant’s Motion for Summary Judgment [Docs. # 58, # 59]
(“Werchan Response”).
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        4
     Case: 10-20360                      Document: 00511509012   Page: 5   Date Filed: 06/15/2011



                                                      No. 10-20360

            Prior to 2001, technicians reported to work each day at a centralized

location to pick up the company van and perform various other activities in

preparation for the day’s service calls, such as planning the service route and

loading parts into the van.5 In 2001, Sears implemented the voluntary Home

Dispatch Program (“HDP”).6 Under the HDP, technicians do not report to a

centralized location to start their work day; instead they report directly to the first

customer in the morning and return home from the last customer at the end of the

day. Technicians keep the company van at their homes overnight. Sears pays for

all commuting expenses related to the van, including gas, maintenance, and

insurance. Technicians participating in the HDP are not paid for the first thirty-

five minutes of their morning and evening commutes, that is, they are not paid for

the first thirty-five minutes of the travel to the location of the first customer of the

day, nor for the first thirty-five minutes of the trip to the technician’s home from

the last service call of the day. Technicians are compensated for time spent

commuting from the first and last service calls in excess of thirty-five minutes,



            5
       See Home Dispatch Implementation, Exh C. to Chambers’ Response, at SC05615,
SC05686.
           6
          Deposition of Joseph Torre (“Torre Deposition”) [Doc. # 44-14], at 29-30. Werchan
testified that his service manager told him that he did not have a choice as to whether he took
the Sears van home at the end of the day. Werchan Deposition, at 21-22. All other evidence
of record, including Chambers’ testimony, is that participation in the HDP was voluntary. See
Chambers Deposition, at 16; Torre Deposition, at 29-30; Dorenkamp Deposition, at 74-76;
Cartia Affidavit, ¶ 8; In-Home Technician Operating Policies [Doc. # 42-2], at SW637-38. In
any event, Werchan does not dispute that he participated in the HDP pursuant to an
agreement with Sears.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        5
     Case: 10-20360                      Document: 00511509012   Page: 6   Date Filed: 06/15/2011



                                                      No. 10-20360

and are compensated for all trips to service calls in between the first and last calls

of the day. Thus, assuming that a technician’s travel to the first assignment of the

day does not exceed thirty-five minutes, the technician’s compensable work day

begins when he arrives at the first customer’s location. Similarly, assuming that

the commute from the last stop of the day home does not exceed thirty-five

minutes, his compensable work day ends when he finishes his activities at the last

customer’s location.

            Not all Sears technicians participate in the HDP.7 Those that do not

participate also use company vans to complete their service calls, but report every

day to an office or alternative location where the company van is parked

overnight. These technicians commute each day to the office or alternative

location to pick up the van, and then proceed to the first customer’s home. Non-

HDP technicians are not paid for their commutes to and from the parking

locations. Non-HDP technicians’ compensable day begins when they pick up the

vans and ends when they return the vans to the parking location at the end of the

day.

            Both Chambers and Werchan participated in the HDP.

            A technician’s participation in the HDP is governed by instructions and

procedures set forth in a manual called the SST Help System Manual (“Help


            7
        A Sears representative estimated that over 90 percent of its technicians participate
in the HDP. Torre Deposition, Exh. B to Chambers Response [Doc. # 43-2], at 28-29.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        6
     Case: 10-20360                      Document: 00511509012   Page: 7   Date Filed: 06/15/2011



                                                      No. 10-20360

Manual”). The manual is available to technicians electronically on an SST, a

laptop computer provided to HDP technicians, and technicians are instructed to

become familiar with it. Both Plaintiffs acknowledge that Sears provided them

with the SST Help Manual and instructed them to adhere to its policies.8

                        1.          HDP—Morning Activities

            Under the HDP, technicians are instructed to plug the SST into a telephone

line and electrical outlet in their home upon returning from the last service call of

the workday. Overnight, the SST automatically uploads information about the

day’s completed service calls and downloads the next day’s assignments from

Sears’ main frame computer. Technicians are required to log onto the SST in the

morning to determine the location of the first service call.9 To log on, the

technician merely must turn on the computer, type a six digit password, and click

a “send” icon.10 Thereafter, the SST automatically brings up a screen with the

address of the technician’s first call of the day.11 The technician is not required to




           8
        See Deposition of Richard Chambers (“Chambers Deposition”) [Doc. # 44-2], at 18-20;
Deposition of Steven Werchan (“Werchan Deposition”) [Doc. # 42-5], at 27-29.
            9
                Torre Deposition [Doc. # 44-14], at 73-74.
            10
                 Affidavit of Tony Davis (“Davis Affidavit”) [Doc. # 44-1], ¶ 4.
            11
                 Chambers Deposition, at 27.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        7
     Case: 10-20360                      Document: 00511509012   Page: 8   Date Filed: 06/15/2011



                                                      No. 10-20360

stay near the SST while the screen with the address downloads.12 Sears’ expert

estimates that the log on process takes an average of 8.5 seconds.13

            The automatic transmission of route information to the SST sometimes fails.

In this circumstance, the technician is instructed to manually upload the prior

day’s customer service information and/or download the current day’s information

by clicking a manual upload/download icon via the SST Utilities page.14 This

process requires “a couple of key strokes.”15 If the manual/upload download is not

successful, the technician is directed to contact an outside vendor for assistance

with the SST.16 If this latter step is required, technicians are to submit a payroll

correction sheet, record the additional time on the SST, or report the additional

time to an administrative employee, in order to be paid for the minutes spent

resolving problems with the SST.17


            12
                 Davis Affidavit, ¶ 4.
            13
                 Expert Report of Robert G. Radwin, Ph.D., CPE (“Radwin Report”) [Doc. # 44-31], at
4.
            14
       SST Help Manual [Doc. # 44-11], at SC2422; Torre Deposition [Doc. # 44-14], at 75;
Chambers Deposition, at 32.
            15
                 Torre Deposition [Doc. # 44-14], at 75.
            16
                 Chambers Deposition, at 32;
            17
          Deposition of Richard Paul Dorenkamp (“Dorenkamp Deposition”) [Doc. # 44-9], at
102; SST Help Manual [Doc. # 44-11], at SC2422; Cartia Affidavit [Doc. # 42-1], ¶ 14.
Chambers’ acknowledged that he was familiar with the page of the Help Manual that
instructed technicians to submit payroll corrections if they had to contact an outside vendor
for assistance. Chambers Deposition, at 70-71. He also admitted that he did submit such
payroll corrections, id., although he claims was not told fill out a payroll correction sheet for
time spent troubleshooting the SST. Id., at 32-33.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        8
     Case: 10-20360                      Document: 00511509012   Page: 9   Date Filed: 06/15/2011



                                                      No. 10-20360

            Technicians are instructed to leave home for their first call in time to arrive

by 8:00 a.m. Prior to leaving home, Technicians are to unplug the SST and

transport it to the van.18 Technicians are directed to not call any customers,

communicate with managers, or view SST text messages during the commute to

the first customer’s home (the SST does not allow technicians to view text

messages until they have entered that they have arrived at their first call).19

            Sears does not allow non-Sears employees to ride in the company van or

allow technicians to use the van for running personal errands such as stopping for

a sit-down meal, or picking up groceries on the way to or back from the first or

last stop of the day. Quick stops, such as to pick up a cup of coffee, are permitted.

            Technicians track their time by making entries on the SST. When

beginning the commute to the first service call, the technician is to enter “start

day.” This entry allows the SST to track the commute time and determine the

portion of the commute, if any, that will be paid by Sears. When the technician

arrives at the first customer’s home, he makes an entry signaling that he is starting




            18
          Chambers Deposition, at 29-30; Werchan Deposition, at 40; SST Help Manual [Doc.
# 44-11], at SC2420.
            19
          Chambers Deposition, at 26,36, 38-39; Dorenkamp Deposition, at 96, 98-99; Cartia
Affidavit, ¶ 16; SST Help Manual [Doc. # 44-11], at SC2420, SC2586. Werchan testified that
he received conflicting instructions on whether he should contact the first customer of the day
prior to arriving at the first call. Werchan Deposition, at 42-44.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        9
    Case: 10-20360                      Document: 00511509012    Page: 10   Date Filed: 06/15/2011



                                                      No. 10-20360

the route. This entry begins the workday for wage purposes “and is analogous to

‘punching in’ at an office or factory.”20

                        2.          HDP—Service Route/Workday

            As noted, Sears technicians are compensated for time spent traveling

between service calls during the workday, as well as for all time spent repairing

appliances and other work-related activities during the workday.

            Technicians who work longer than five and a half hours in a work day are

required to take a thirty minute unpaid lunch break each day. Technicians are

responsible for logging their time on the SST for each service call, and for

clocking in and out for the lunch break.

                        3.          HDP—End of Route Activities

            After completing the last service call of the day, the technician makes an

entry on the SST signaling that the last call is completed. The SST prompts the

technician to print out final reports for the day.21 Prior to beginning the commute

home, and while still on the clock, the technician is to engage in “winding down”

activities such as completing paperwork, putting funds from the day’s calls in




            20
                 Sears’ Chambers Motion, at 9.
            21
        Torre Deposition [Doc. # 44-14], at 94-96; SST Help Manual [Doc. # 44-11], at
SC2635-366.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        10
    Case: 10-20360                      Document: 00511509012    Page: 11   Date Filed: 06/15/2011



                                                      No. 10-20360

envelopes and documenting parts usage.22 “[I]f time permits, [the technician]

takes care of any housekeeping in the van, including restocking and reordering

parts.”23 The technician then ends the day’s route by entering the van’s mileage

before driving home.24 Upon arriving home, the technician clicks “end day” on

the SST to allow for the calculation of the portion of the evening commute, if any,

that will be paid by Sears. Technicians are paid from the time they arrive at the

first service call and enter that they are “starting the route” until they finish the last

service call and enter the van’s mileage, with the exception of lunch breaks.25 The

SST automatically makes any adjustments to technician pay based upon commutes

in excess of thirty-five minutes.26

                        4.          HDP—Other Activities

            Technicians receive by UPS packages “truck stock replenishment parts” at

their homes. Under the HDP, the frequency of these deliveries varies from daily

to once a week depending on usage. Technicians are directed to place the boxes



            22
        Torre Deposition [Doc. # 44-14], at 94-96; SST Help Manual [Doc. # 44-11], at
SC2635-36.
            23
         Cartia Affidavit, ¶ 26; see also Dorenkamp Deposition, at 185-186; SST Help Manual
[Doc. # 44-11], at SC2635-36.
           24
          Cartia Affidavit, ¶ 26; Dorenkamp Deposition, at 185-186; SST Help Manual [Doc.
# 44-11], at SC2635-36.
            25
                 Cartia Affidavit, ¶ 28; SST Help Manual [Doc. # 44-11], at SC2659-60.
            26
                 Cartia Affidavit, ¶ 28; SST Help Manual [Doc. # 44-11], at SC2659-60.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        11
    Case: 10-20360                      Document: 00511509012    Page: 12   Date Filed: 06/15/2011



                                                      No. 10-20360

of parts, unopened, into the van at a time of their choosing. The parts are not to be

sorted and placed in the appropriate bins until sometime during working hours.27

            Technicians are also instructed to perform other tasks, such as depositing

customer payments, mailing cash envelopes, turning over credit-card-receipt

envelopes to management, returning unused parts, disposing of trash, or picking

up uniforms or large parts during working hours or at a regularly scheduled

meeting at the office.28 Technicians are directed to inform their managers when

their van needs service. The manager then schedules time into the technician’s

paid working day for the service.29

            B.          Plaintiffs’ Claims

            Both Plaintiff Chambers and Plaintiff Werchan allege that under the HDP,

they were required on a daily basis to perform compensable work without being

paid. Accordingly, both Plaintiffs allege that Sears has failed to pay overtime

compensation in violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”). Chambers also brings a claim under the Texas Payday Law, TEX. LAB.

CODE § 61.011. Chambers additionally seeks certification of a class action against



            27
         Dorenkamp Deposition, at 83; Cartia Affidavit, ¶ 22; SST Help Manual [Doc. # 44-
11], at SC2421.
            28
       Dorenkamp Deposition, at 55-56, 108-09, 136-37, 139; Cartia Affidavit, ¶ 24; SST
Help Manual [Doc. # 42-6], at SC2918-2922.
            29
                 Dorenkamp Deposition, at 107, 126, 165-66; Cartia Affidavit, ¶ 24.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        12
    Case: 10-20360                      Document: 00511509012    Page: 13   Date Filed: 06/15/2011



                                                      No. 10-20360

Sears.                  Sears has moved for summary judgment on all claims against both

Plaintiffs. Because Sears’ Motions for Summary Judgment are potentially

dispositive of this dispute, the Court address those Motions first.

II.         SUMMARY JUDGMENT STANDARD

            Rule 56 of the Federal Rules of Civil Procedure mandates the entry of

summary judgment, after adequate time for discovery and upon motion, against a

party who fails to make a sufficient showing of the existence of an element

essential to the party’s case, and on which that party will bear the burden at trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994) (en banc); see also Baton Rouge Oil and Chem.

Workers Union v. ExxonMobil Corp., 289 F.3d 373, 375 (5th Cir. 2002).

Summary judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(c); Celotex, 477 U.S. at 322–23; Weaver v. CCA Indus.,

Inc., 529 F.3d 335, 339 (5th Cir. 2008).

            For summary judgment, the initial burden falls on the movant to identify

areas essential to the non-movant’s claim in which there is an “absence of a

genuine issue of material fact.” Lincoln Gen. Ins. Co. v. Reyna, 401 F.3d 347, 349

(5th Cir. 2005). The moving party, however, need not negate the elements of the
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        13
    Case: 10-20360                      Document: 00511509012    Page: 14   Date Filed: 06/15/2011



                                                      No. 10-20360

non-movant’s case. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th

Cir. 2005). The moving party may meet its burden by pointing out “‘the absence

of evidence supporting the nonmoving party’s case.’” Duffy v. Leading Edge

Products, Inc., 44 F.3d 308, 312 (5th Cir. 1995) (quoting Skotak v. Tenneco

Resins, Inc., 953 F.2d 909, 913 (5th Cir. 1992)).

            If the moving party meets its initial burden, the non-movant must go beyond

the pleadings and designate specific facts showing that there is a genuine issue of

material fact for trial. Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282

(5th Cir. 2001) (internal citation omitted). “An issue is material if its resolution

could affect the outcome of the action. A dispute as to a material fact is genuine if

the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” DIRECT TV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2006)

(internal citations omitted).

            In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for

the non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                     The non-movant’s
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        14
    Case: 10-20360                      Document: 00511509012    Page: 15   Date Filed: 06/15/2011



                                                      No. 10-20360

burden is not met by mere reliance on the allegations or denials in the non-

movant’s pleadings. See Diamond Offshore Co. v. A&B Builders, Inc., 302 F.3d

531, 545 n.13 (5th Cir. 2002). Likewise, “conclusory allegations” or

“unsubstantiated assertions” do not meet the non-movant’s burden. Delta & Pine

Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008).

Instead, the nonmoving party must present specific facts which show “the

existence of a genuine issue concerning every essential component of its case.”

Am. Eagle Airlines, Inc. v. Air Line Pilots Ass’n, Int’l, 343 F.3d 401, 405 (5th Cir.

2003) (citation and internal quotation marks omitted). In the absence of any

proof, the court will not assume that the non-movant could or would prove the

necessary facts. Little, 37 F.3d at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497

U.S. 871, 888 (1990)).

            The Court may make no credibility determinations or weigh any evidence,

and must disregard all evidence favorable to the moving party that the jury is not

required to believe. See Chaney v. Dreyfus Service Corp., 595 F.3d 219, 229 (5th

Cir. 2010) (citing Reaves Brokerage Co., 336 F.3d at 412-413). The Court is not

required to accept the nonmovant’s conclusory allegations, speculation, and

unsubstantiated assertions which are either entirely unsupported, or supported by a

mere scintilla of evidence. Id. (citing Reaves Brokerage, 336 F.3d at 413).

Affidavits cannot preclude summary judgment unless they contain competent and
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        15
    Case: 10-20360                      Document: 00511509012    Page: 16   Date Filed: 06/15/2011



                                                      No. 10-20360

otherwise admissible evidence. See FED. R. CIV. P. 56(e); Love v. Nat’l Medical

Enterprises, 230 F.3d 765, 776 (5th Cir. 2000); Hunter-Reed v. City of Houston,

244 F. Supp. 2d 733, 745 (S.D. Tex. 2003). A party’s self-serving and

unsupported statement in an affidavit will not defeat summary judgment where the

evidence in the record is to the contrary. See In re Hinsley, 201 F.3d 638, 643 (5th

Cir. 2000) (“A party's self-serving and unsupported claim that she lacked the

requisite intent is not sufficient to defeat summary judgment where the evidence

otherwise supports a finding of fraud.” (citation omitted)).

            Finally, “[w]hen evidence exists in the summary judgment record but the

nonmovant fails even to refer to it in the response to the motion for summary

judgment, that evidence is not properly before the district court.” Malacara v.

Garber, 353 F.3d 393, 405 (5th Cir. 2003). “Rule 56 does not impose upon the

district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.” See id (internal citations and

quotations omitted); see also de la O v. Hous’g Auth. of El Paso, 417 F.3d 495,

501 (5th Cir. 2005) (“Judges are not like pigs, hunting for truffles buried in

briefs.”) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).

Further, the Court has no obligation to raise and analyze a party’s position in the

absence of that party’s meaningfully briefing the point. Cf. United States v.



H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        16
    Case: 10-20360                      Document: 00511509012    Page: 17   Date Filed: 06/15/2011



                                                      No. 10-20360

Griffith, 522 F.3d 607, 610 (5th Cir. 2008) (“It is a well-worn principle that the

failure to raise an issue on appeal constitutes waiver of that argument”).

III.        ANALYSIS

            A.          Plaintiffs’ Fair Labor Standards Act (“FLSA”) Claims

                        1.          Applicable Law

            Plaintiffs allege that they have been denied overtime compensation in

violation of the FLSA, which provides that “no employer shall employ any of his

employees . . . for a workweek longer than forty hours unless such employee

receives compensation for his employment in excess of the hours above specified

at a rate not less than one and one-half times the regular rate at which he is

employed.” 29 U.S.C. § 207(a)(1). An employee bringing an FLSA action for

unpaid overtime compensation “must first demonstrate that she has performed

work for which she alleges she was not compensated.” Harvill v. Westward

Commc'ns, L.L.C., 433 F.3d 428, 441 (5th Cir. 2005).

            Neither “work” nor “workweek” is defined by the statute. IDP, Inc. v.

Alvarez, 546 U.S. 21, 25 (2005). The Supreme Court’s “early cases defined those

terms broadly.” Id. (citing, inter alia, Tennessee Coal, Iron & R. Co. v. Muscoda

Local No. 123, 321 U.S. 590, 598 (1944) (defining “work or employment” as

“physical or mental exertion (whether burdensome or not) controlled or required


H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        17
    Case: 10-20360                      Document: 00511509012    Page: 18   Date Filed: 06/15/2011



                                                      No. 10-20360

by the employer and pursued necessarily and primarily for the benefit of the

employer and his business”), Armour & Co. v. Wantock, 323 U.S. 126, 133 (1944)

(clarifying that “exertion” was not necessary to establish “work” under the FLSA

because “an employer, if he chooses, may hire a man to do nothing, or to do

nothing but wait for something to happen”)). Thus, in Anderson v. Mt. Clemens

Pottery Co., the Supreme Court held that time spent by employees walking from

time clocks near a factory entrance gate to their workstations must be considered

part of the workweek. 328 U.S. 680, 691-92 (1946).

            One year after the Supreme Court’s decision in Anderson, Congress, finding

that the judiciary’s interpretations of the FLSA had superseded “long-established

customs, practices, and contracts between employers and employees, thereby

creating wholly unexpected liabilities,” amended the FLSA by passing the Portal-

to-Portal Act. Alvarez, 546 U.S. at 26 (citing 61 Stat. 84). The Portal-to-Portal

Act narrows the scope of compensable activities by excepting two categories of

activities that had been compensable under prior Supreme Court precedent. Id.; 29

U.S.C. § 254(a). Under the Portal-to-Portal Act, employers are not liable under

the FLSA for failing to compensate employees for:

            (1)         walking, riding, or traveling to and from the actual place of
                        performance of the principal activity or activities which such
                        employee is employed to perform, and

H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        18
    Case: 10-20360                      Document: 00511509012    Page: 19   Date Filed: 06/15/2011




                                                      No. 10-20360

            (2)         activities which are preliminary to or postliminary to said
                        principal activity or activities,

            which occur either prior to the time on any particular workday at
            which such employee commences, or subsequent to the time on any
            particular workday at which he ceases, such principal activity or
            activities.

29 U.S.C. § 254(a); Alvarez, 546 U.S. at 27.

            “Principal activity is not defined by the statute. The Fifth Circuit

“traditionally has construed the term ‘principal activity’ to include activities

‘performed as part of the regular work of the employees in the ordinary course of

business . . . [the] work is necessary to the business and is performed by the

employees, primarily for the benefit of the employer. . . .” Vega v. Gasper, 36

F.3d 417, 424 (5th Cir. 1994) (citing Dunlop v. City Elect., Inc., 527 F.2d 394, 401

(5th Cir. 1976). The Supreme Court has held that any activity that is “integral and

indispensable” to a compensable “principal activity” is itself a compensable

“principal activity” for purposes of the Portal-to-Portal Act. Alvarez, 546 U.S. at

37; Steiner v. Mitchell, 350 U.S. 247, 252-53 (1956).

            Congress amended the Portal-to-Portal Act in 1996 with the passage of the

Employment Commute Flexibility Act (“ECFA”), which clarifies the applicability

of the Portal-to-Portal Act to the payment of wages to employees who use

employer-provided vehicles. Clarification was necessary because of two
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        19
    Case: 10-20360                      Document: 00511509012    Page: 20   Date Filed: 06/15/2011




                                                      No. 10-20360

conflicting opinion letters on the topic issued by the Department of Labor in 1994

and 1995, respectively. See H.R. REP. NO. 104-585 (1996), at 3-4.30 The ECFA

amended the Portal-to-Portal Act by adding the following language to Section 4:

            For purposes of this subsection, the use of an employer’s vehicle for
            travel by an employee and activities performed by an employee
            which are incidental to the use of such vehicle for commuting shall
            not be considered part of the employee’s principal activities if the use
            of such vehicle for travel is within the normal commuting area for the
            employer's business or establishment and the use of the employer’s
            vehicle is subject to an agreement on the part of the employer and the
            employee or representative of such employee.

29 U.S.C. § 254(a). The ECFA specifies that “the use of an employer’s vehicle for

travel by an employee and activities performed by an employee which are

incidental to the use of such vehicle for commuting shall not be considered part of

the employee’s principal activities” if two conditions are met. 29 U.S.C. § 254(a).

To be non-compensable under the Portal-to-Portal Act as amended by the ECFA,

the use of the vehicle and incidental activities must be (1) “for travel that is within

the normal commuting area for the employer’s business or establishment”; and (2)



           30
           In 1994, the Department of Labor (“DOL”) issued an opinion letter stating that travel
in a company car from home to the first work assignment of the day, and from the last
assignment of the day back home, was like travel between work sites during the day and was
therefore compensable as a principal activity. Id. (citing U.S. Dep’t Lab. Op. Ltr. (Aug. 5,
1994)). Following expressions of concern from Members of Congress, the DOL issued a revised
opinion letter in 1995. Id. (citing U.S. Dep’t Lab. Op. Ltr. (April 3, 1995)). The revised opinion
letter in 1995 stated that such travel would not be compensable if certain conditions were met.
Id.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        20
    Case: 10-20360                      Document: 00511509012        Page: 21   Date Filed: 06/15/2011




                                                      No. 10-20360

“subject to an agreement on the part of the employer and the employee or

representative of such employee.” Id.; Rutti v. Lojack Corp., Inc., 596 F.3d 1046,

1051-52 (9th Cir. 2010); Buzek v. Pepsi Bottling Group, Inc., 501 F.Supp.2d 876,

879-80 (S.D. Tex. 2007).                                 2.        The Morning and Evening

                                                                   Commute Under the ECFA

            Plaintiffs contend that the time they spend traveling to the first service call

of the day and traveling home from the last service call is compensable under the

FLSA. The Court disagrees.

            It is well settled that ordinary home-to-work travel is not compensable

under the Portal-to-Portal Act in the absence of a contract or custom of

compensation that exists between the employer and the employees. Vega, 36 F.3d

at 424 (holding that seasonal farm workers were not entitled to compensation for

daily commutes of at least four hours) (citing 29 U.S.C. § 254; 29 C.F.R.§ 785.34-

35; 29 C.F.R. 790.7(f)).

            An employee who travels from home before his regular workday and
            returns to his home at the end of the workday is engaged in ordinary
            home to work travel which is a normal incident of employment. This
            is true whether he works at a fixed location or at different job sites.
            Normal travel from home to work is not worktime.




H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932           21
    Case: 10-20360                      Document: 00511509012     Page: 22   Date Filed: 06/15/2011




                                                       No. 10-20360

29 C.F.R. § 785.35 (emphasis added); Vega 36 F.3d at 424. It is clear that an

employee’s ordinary commute to and from work is generally non-compensable

under the Portal-to-Portal Act.

            As noted, Congress passed the ECFA to clarify that an employee’s commute

in a company car is not compensable if the two statutory conditions are met.

Plaintiffs do not contest that they participated in the HDP subject to an agreement,

and thus the second condition — that the employee’s use of the vehicle be subject

to an agreement with the employer — is met. Plaintiffs focus on the first

condition and contend that the HDP fails to meet the ECFA criteria because it

requires travel outside the “normal commuting area.” Plaintiffs also argue that

various conditions placed on the employee’s use of the van take the program

outside the scope of non-compensability intended by Congress in passing the

ECFA.

                                    a.           “Normal Commuting Area”

            For travel to meet the requirements of the ECFA, it must be “within the

normal commuting area for the employer’s business or establishment.” 29 U.S.C.

§ 254(a). Plaintiffs contend that under a plain language analysis, the normal

commuting area must be defined by distance, not as a function of time. Plaintiffs

urge that defining commute by time is problematic, first, because the commuting
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932         22
    Case: 10-20360                      Document: 00511509012    Page: 23   Date Filed: 06/15/2011




                                                      No. 10-20360

area may change from day to day based on factors such as traffic and weather.

Second, Plaintiffs note that Sears defines the normal commute time under the HDP

as thirty-five minutes nationwide (with the sole exceptions of the State of

Washington and Saint Louis),31 and that this does not take into account differences

between urban, suburban and rural locations.

            Plaintiffs’ attack on the HDP’s definition of a normal commute is

unpersuasive. Plaintiffs cite no authority for the thesis that a normal commute

must be defined by distance and not time, and nothing in the statutory language

compels such a result. The statute requires only that the travel be within the

“normal commuting area for the employer’s business or establishment.” Indeed,

in light of the fact that wages are paid by the hour—not by miles traveled—it is

not unreasonable to define a commute by travel time rather than by distance.

            Guidance from the Department of Labor (“DOL”) confirms this

interpretation. In a 1999 Opinion Letter interpreting the ECFA, the DOL stated

that a home-based employee traveling in a company van would not need to be

compensated for travel from home to a work site unless “the time involved is

extraordinary.” U.S. Dep’t Lab. Op. Ltr. (January 29, 1999). The Opinion Letter

continued:

            31
                 See Torre Deposition [Doc. # 44-14], at 42.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        23
    Case: 10-20360                      Document: 00511509012    Page: 24   Date Filed: 06/15/2011




                                                      No. 10-20360

            For example, where a field engineer’s commute to the first job site in
            the morning takes four hours, we would consider the greater portion
            of travel time compensable under the principles described in 29
            C.F.R. § 785.37. That rule allows a portion of the total commute time
            to be considered non-compensable home-to-home travel. If the
            employer treated three of the four hours as compensable travel, we
            would not question such practice.

Id. The DOL reasoning thus confirms not only that time is appropriate to measure

what constitutes a normal commute for purposes of the ECFA, but also that

commute times of up to one hour would comply with that statute. Other courts

have ruled that commutes far longer than thirty-five minutes are within the

definition of ordinary home to work travel and are hence non-compensable under

the Portal-to-Portal Act. See, e.g., Smith v. Aztec Well Serv’g Co., 462 F.3d 1274,

1288-90 (10th Cir. 2006) (commutes of up to three and half hours non-

compensable); Vega, 36 F.3d at 424 (daily commutes of up to four hours non-

compensable).

            The uncontradicted record evidence shows that Sears conducted studies of

employee commutes before establishing a thirty-five minute commute time.32

Plaintiffs have produced no evidence that their commutes were greater than the

thirty-five minute allotment or that this period is otherwise not “normal” for their

“employer’s business or establishment.” Moreover, under the HDP, to the extent

            32
                 Torre Deposition [Doc. # 44-14], at 68-69.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        24
    Case: 10-20360                      Document: 00511509012      Page: 25   Date Filed: 06/15/2011




                                                        No. 10-20360

that an employee’s commute exceeds thirty-five minutes, the employee is

compensated for the overage. Plaintiffs’ complaints about a lack of predictability

are thus misplaced. To the extent that an employee’s commute unexpectedly takes

longer than thirty-five minutes, the employee is paid for the excess part of the

commute. The Court holds that Sears’ HDP complies with both prongs of the

ECFA.

                                    b.           Conditions on Employees’ Use of Company Vans

             Plaintiffs next argue that conditions placed upon employees’ use of

company vans make the ECFA inapplicable to this dispute because commutes

under the HDP are not “normal.” Specifically, Plaintiffs complain that under the

HDP they are not permitted to use the company van “(1) on days off for personal

or non-company use; (2) to pick up children from school; or (3) for any personal

errands unless they are short in duration (e.g. stopping to get a cup of coffee).”33

Plaintiffs note that technicians are not permitted to meet family or friends during

their morning or evening commute times, and that they are required to drive home

directly from their last call—no detours are permitted unless short in duration.34

Plaintiffs also point out that they are required to transport tools and parts in the


            33
                 Chambers Response, at 12-13.
            34
                 Id.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932          25
    Case: 10-20360                      Document: 00511509012    Page: 26   Date Filed: 06/15/2011




                                                      No. 10-20360

company van during the morning and evening commutes.35 Plaintiffs contend that

these restrictions on the use of the van during the morning and evening commute

prevent technicians from using this time as they otherwise would and therefore

make the commute times compensable.

            The Court is entirely unpersuaded. Nothing in the statutory scheme

requires, or even implies, that such conditions on an employee’s use of a company

car, including the transportation of parts or tools, can transform an otherwise non-

compensable commute in to a compensable one. In fact, the ECFA expressly

provides that “activities performed by an employee which are incidental to the use

of [the employer’s] vehicle for commuting shall not be considered part of the

employee’s principal activities.” 29 U.S.C. § 254(a). Again, Plaintiffs cite no

authority for the proposition that conditions like those Sears placed upon

Plaintiffs’ use of the company vans make commute time compensable under the

ECFA.36 Moreover, reported decisions do not support Plaintiffs’ contentions. See

Rutti, 596 F.3d at 1053-54; Buzek, 501 F.Supp.2d at 877, 886-87 (employee’s

commute in company vehicle was not rendered compensable by rules that he not


            35
                 See, e.g., id. at 20.
            36
          Indeed, Plaintiffs cite only to the minority report in the legislative history of the
ECFA. See, e.g. Werchan’s Response, at 13-14. This report did not effect change in the bill in
this regard before the legislation was enacted.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        26
    Case: 10-20360                      Document: 00511509012    Page: 27   Date Filed: 06/15/2011




                                                      No. 10-20360

drive the vehicle for personal reasons, that he must drive directly from home to the

first stop of the day and directly home from the last stop of the day, and that he

transport tools and parts in the vehicle); see also Singh v. City of New York, 524

F.3d 361, 371 (2d Cir. 2008) (inspectors’ commute was not made compensable by

the fact that inspectors were required to carry bag of documents and were forced to

go directly home from work).

            Indeed, in a comprehensive opinion, the Ninth Circuit recently rejected an

argument substantially similar to the one Plaintiffs advance here. See Rutti, 596

F.3d at 1053-54. In Rutti, a home-based technician sought compensation for his

commutes in a company vehicle to and from the first and last customer call of the

day, and for certain activities he performed before he left home for work and after

he returned. Id. at 1049. The technician argued, inter alia, that the employer’s

“restrictions against using the vehicle for personal pursuits and transporting

passengers, the requirement that he drive directly from home to work and from

work to home, and the requirement that he have his cell phone on” exceeded the

scope of “incidental” activities under the ECFA and made his commute an integral

and indispensable part of his principal activities for the employer. Id. The Ninth

Circuit disagreed with the employee, finding that his argument found “no support


H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        27
    Case: 10-20360                      Document: 00511509012    Page: 28   Date Filed: 06/15/2011




                                                      No. 10-20360

in the language of the ECFA, is counter to its legislative history and has been

rejected by those courts that have considered the issue.” Id. at 1053.

            The Rutti court analyzed the legislative history of the ECFA. The House

Report for the bill states that:

            Activities which are merely incidental to the use of an
            employer-provided vehicle for commuting at the beginning and end
            of the workday are similarly not considered part of the employee’s
            principal activity or activities and therefore need not be compensable.
            It is not possible to define in all circumstances what specific tasks and
            activities would be considered ‘incidental’ to the use of an employer’s
            vehicle for commuting. Communication between the employee and
            employer to receive assignments, or instructions or to transmit advice
            on work progress or completion, is required in order for these
            programs to exist. Likewise, routine vehicle safety inspections or
            other minor tasks have long been considered preliminary or
            postliminary activities and are therefore not compensable. Merely
            transporting tools or supplies should not change the noncompensable
            nature of the travel.

H.R. REP. NO. 104-585 at 5; Rutti, 596 at 1053. Conversely, the minority report on

the ECFA, without success, expressed objections to the bill on the ground that

“non-employee passengers in such vehicles are uniformly prohibited” and an

employee could be “effectively prohibited from engaging in the very common and

often necessary family task of dropping off his or her child at school on the way to

work.” H.R. REP. NO. 104-585 at 13; Rutti, 596 F.3d at 1053. The Court agrees

with the Rutti panel: “The failure of the minority report to stimulate any change in

H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        28
    Case: 10-20360                      Document: 00511509012    Page: 29   Date Filed: 06/15/2011




                                                      No. 10-20360

the bill indicates that Congress did not object to employers setting conditions on

their employees’ use of company cars for commuting.” 596 F.3d at 1053.

            The Court holds that the conditions placed upon technicians’ use of the

company vans under the HDP, including transporting tools and supplies, does not

transform the technicians commutes to and from the first and last service calls of

the day into compensable time under the FLSA.

                        3.          Plaintiffs’ Other Alleged Off-the-Clock Activities Under the
                                    ECFA

            Plaintiffs argue that, in addition to the start and ending commutes of the

day, they should be compensated for all other activities they performed prior to

and after the paid workday. The Court does not agree on the facts presented.

            As noted above, the Portal-to-Portal Act amended the FLSA to relieve

employers of liability for an employee’s activities that are “preliminary to or

postliminary to” the employer’s “principal activity or activities.” 29 U.S.C.

§ 254(a)(2). In 1955, the Supreme Court held that despite the general rule that

preliminary and postliminary activities are not compensable,

            activities performed either before or after the regular work shift, on or
            off the production line, are compensable under the portal-to-portal
            provisions of the Fair Labor Standards Act if those activities are an
            integral and indispensable part of the principal activities for which


H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        29
    Case: 10-20360                      Document: 00511509012    Page: 30   Date Filed: 06/15/2011




                                                      No. 10-20360

            covered workmen are employed and are not specifically excluded by
            Section 4(a)(1).37

Steiner, 350 U.S. at 256. Stated another way, “the Portal-to-Portal Act does not

remove activities which are ‘integral and indispensable’ to ‘principal activities’

from FLSA coverage precisely because such activities are themselves ‘principal

activities.’” Alvarez, 546 U.S. at 340. The Fifth Circuit has held that the test for

whether an activity is a principal activity, or an integral and indispensable part of

such an activity, is “whether the activity is performed as part of the regular work

of the employees in the ordinary course of business. . . . [W]hat is important is that

the work is necessary to the business and is performed by the employees,

primarily for the benefit of the employer.” Dunlop, 527 F.2d at 400-401; see also

Von Friewalde v. Boeing Aerospace Operations, Inc., 339 F. App’x 448, 454 (5th

Cir. 2009) (“To be ‘integral and indispensable,’ an activity must be necessary to

the principal work performed and done for the benefit of the employer.”).

            The ECFA, in turn, expressly provides that “the use of an employer’s

vehicle for travel by an employee and activities performed by an employee which

are incidental to the use of such vehicle for commuting shall not be considered part


            37
           Section 4(a)(1) of the Portal-to Portal Act provides that employers are not liable for
time spent by employees: “walking, riding, or traveling to and from the actual place of
performance of the principal activity or activities which such employee is employed to perform.
. . .” 29 U.S.C. § 254(a)(1); Steiner, 350 U.S. at 253 n.2.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        30
    Case: 10-20360                      Document: 00511509012    Page: 31   Date Filed: 06/15/2011




                                                      No. 10-20360

of the employee’s principal activities.” 29 U.S.C. § 254(a) (emphasis added).

Thus, under the foregoing law, if the disputed activities were “incidental” to the

use of the company van for commuting, they are not principal activities. On the

other hand, if these activities were “integral and indispensable” to Sears’

“principal activity or activities,” they are compensable.38

            Finally, even if Plaintiffs’ activities are integral and indispensable to a

principal activity, they nevertheless may be non-compensable if they are de

minimis. In Anderson, the Supreme Court held that when “the matter in issue

concerns only a few seconds or minutes of work beyond the scheduled working

hours, such trifles may be disregarded.” 328 U.S. at 692. “It is only when an


            38
           Plaintiffs argue that an activity can be incidental to the employee’s use of the
employer’s vehicle for the commute under the ECFA, but nevertheless compensable as integral
and indispensable to an employer’s principal activity. In this connection, Plaintiffs assail the
Buzek court’s holding that the ECFA created a third exemption from compensability under the
Portal-to-Portal Act, see Buzek, 501 F.Supp.2d at 885-886, and cite to two unpublished cases
holding that the ECFA merely clarifies the limits of the Portal-to-Portal exemptions. See
Burton v. Hillsborough County, 181 F. App’x 829, 835 (11th Cir. 2006); Reich v. Brenaman
Elec. Serv., 1997 WL 164235, at *5-*6 (E.D.Pa. Mar. 28, 1997). The Court disagrees with
Plaintiffs’ analysis of the law. First, Plaintiff’s interpretation would render the ECFA
meaningless. The ECFA provides by its express terms that “the use of an employer’s vehicle
for travel by an employee and activities performed by an employee which are incidental to the
use of such vehicle for commuting shall not be considered part of the employee’s principal
activities.” 29 U.S.C. § 254(a) (emphasis added). Whether the addition of this language to the
Portal-to-Portal Act created a new category of activities exempted from compensability, or
merely clarified that these activities were never intended to be compensable in the first place,
is of no moment in the case at bar. Either way, with the enactment of the ECFA, Congress
made clear that activities within its scope are not compensable. See id.; see also H.R. REP . NO .
585-104, at 5 (“Activities which are merely incidental to the use of an employer-provided
vehicle for commuting at the beginning and end of the workday. . .need not be compensable.”
(emphasis added)).
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        31
    Case: 10-20360                      Document: 00511509012    Page: 32   Date Filed: 06/15/2011




                                                      No. 10-20360

employee is required to give up a substantial measure of his time and effort that

compensable working time is involved.” Id. “The de minimis rule provides that

an employer, in recording working time, may disregard ‘insubstantial or

insignificant periods of time beyond the scheduled working hours, which cannot

as a practical administrative matter be precisely recorded for payroll purposes.’”

Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1414 (5th Cir. 1990) (quoting 29

C.F.R. § 785.47).

            This rule applies only where there are uncertain and indefinite periods
            of time involved of a few seconds or minutes duration, and where the
            failure to count such time is due to considerations justified by
            industrial realities. An employer may not arbitrarily fail to count as
            hours worked any part, however small, of the employee’s fixed or
            regular working time or practically ascertainable period of time he is
            regularly required to spend on duties assigned to him.

29 C.F.R. § 785.47; Mireles, 899 F.2d at 1414 (holding that when employees were

ordered to report to work at a certain time, but were made to wait fifteen minutes

per day before actually beginning productive work, they were engaged to wait and

the wait time was not de minimis).

            In analyzing whether an activity is de minimis, courts look to several

factors: “(1) the practical administrative difficulty of recording the additional

time; (2) the aggregate amount of compensable time; and (3) the regularity of the

additional work.” Rutti, 596 F.3d at 1057 (citing Lindow v. United States, 738
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        32
    Case: 10-20360                      Document: 00511509012    Page: 33   Date Filed: 06/15/2011




                                                      No. 10-20360

F.2d 1057 (9th Cir. 1984)); see also Singh, 524 F.3d at 371 (any additional

commuting time incurred by inspectors who were required to carry inspection

documents, and testified that the documents occasionally caused them to miss a

bus or train or walk slower, was de minimis); Bobo v. United States, 136 F.3d

1465, 1468 (Fed. Cir. 1998) (commutes of dog-handling law enforcement officials

were not rendered compensable because they had to sign on to the radio and

occasionally make stops to walk the dogs as these activities were de minimis).

The three-prong test “reflects a balance between requiring an employer to pay for

activities it requires of its employees and the need to avoid ‘split-second

absurdities’ that ‘are not justified by the actuality of the working conditions.’”

Rutti, 596 F.3d at 1057 (quoting Lindlow, 738 F.2d 1057, 102 (9th Cir. 1984)).

            In Lindow, the Ninth Circuit noted that most courts “have found daily

periods of approximately ten minutes de minimis even though otherwise

compensable.” Lindow, 738 F.2d at 1062 (holding that because of, inter alia, the

administrative difficulty in deciphering the amount of time spent on compensable

rather than social activities, seven to eight minutes per day spent by employees

reading a log book and exchanging information was de minimis). The court noted,

however, that “there is no rigid rule that can be applied with mathematical



H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        33
    Case: 10-20360                      Document: 00511509012          Page: 34   Date Filed: 06/15/2011




                                                         No. 10-20360

certainty.” Id. at 1062; see also Rutti, 596 F.3d at 1058 (Lindow did not adopt a

ten or fifteen minute de minimis rule).

                                    a.           Disputed Activities

            Based on the foregoing legal principles, the Court turns to the disputed

activities in the instant case. Plaintiffs allege that they were required to perform a

variety of tasks without compensation. Specifically, Plaintiffs stated in their

affidavits that they performed the following morning activities without

compensation:

            •           Log onto the SST from home and ensure that it functions
                        properly and has completed the automatic download of the
                        day’s route;

            •           Check the first job location on SST;

            •           Unplug the SST from telephone line and electrical outlet and
                        carry the SST from home to the service vehicle;

            •           Plug the SST into the docking station inside the service
                        vehicle;

            •           Remove trash from the service vehicle that has accumulated
                        from the previous day;

            •           Conduct a pre-trip vehicle safety inspection;

            •           Load boxes of parts that had been delivered to technician’s
                        home via UPS as needed and unpack and store parts;

            •           Transport parts to customers’ homes; and
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932            34
    Case: 10-20360                      Document: 00511509012    Page: 35   Date Filed: 06/15/2011




                                                      No. 10-20360


            •           If needed, refuel the service vehicle.39

            Chambers states that, excluding the drive time, these activities took

approximately thirty minutes every morning.40 Werchan also adds that he called

the first customer during his morning commute.41 Werchan states that his morning

activities, including calling the first customer, took him ten to twenty minutes per

day excluding drive time.42

            Plaintiffs state in their affidavits that they performed the following activities

without compensation in the evening after finishing their last call:

            •           Ensure that service vehicle is neat and orderly;

            •           Prepare and transmit end-of-day reports via the SST;

            •           Ensure that customer payments are properly accounted for and
                        related activities;

            •           Make bank deposits;

            •           Place credit card receipts and other paperwork in envelopes,
                        locate a mailbox and mail the paperwork to Sears;

            39
         Affidavit of Richard Chambers (“Chambers Affidavit”), Exh. O to Chambers
Response, ¶ 9; Affidavit of Steven Werchan (“Werchan Affidavit”), Exh. P to Werchan
Response, ¶ 9.
            40
                 Chambers Affidavit, ¶ 9.
            41
                 Affidavit of Steven Werchan (“Werchan Affidavit II”), Exh. R to Werchan Response.
            42
                 Werchan Affidavit, ¶ 9.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        35
    Case: 10-20360                      Document: 00511509012       Page: 36   Date Filed: 06/15/2011




                                                        No. 10-20360


            •           Remove the SST from the service vehicle, take it inside the
                        technician’s home, and plug into it an electrical outlet to charge
                        and a telephone jack to transmit and receive data;

            •           Load boxes of parts that had been delivered to the technician’s
                        home via UPS as needed;

            •           If needed, refuel the service vehicle.43

            Chambers states that, excluding the drive time, these evening activities took

approximately thirty minutes.44 Werchan states that his evening activities took

him ten to twenty minutes per day excluding drive time.45

            As set forth in the factual background section of this Memorandum and

Order, only some of these alleged activities were to take place off-the-clock under

the HDP. The Court turns first to those activities authorized under the HDP for

off-the-clock performance before analyzing the additional activities Plaintiffs

claim to have performed outside the workday.

                                    b.           Activities Authorized Under the HDP

             SST Activities and the Transportation of Parts and Tools.— Plaintiffs

argue that they should be compensated for all activities relating to the SST and for


            43
                 Chambers Affidavit, ¶ 16; Werchan Affidavit, ¶ 16.
            44
                 Chambers Affidavit, ¶ 16.
            45
                 Werchan Affidavit, ¶ 16.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932           36
    Case: 10-20360                      Document: 00511509012    Page: 37   Date Filed: 06/15/2011




                                                      No. 10-20360

the transportation of the parts and tools in the company van during their

commutes. As detailed in the factual background above, under the HDP,

technicians are required to log onto the SST in the morning to learn their first

assignment. Sears has produced uncontradicted expert testimony that this process

takes approximately 8.5 seconds.46 If the technician discovers that the automatic,

overnight upload/download process was not successful, he is to perform this

function manually with a “a few key strokes.” If the manual process is

unsuccessful, the technician is compensated for any additional time spent

troubleshooting the SST. After logging on and receiving the location of the day’s

first service call, the technician is required to unplug the SST and carry it to the

van, where it is plugged into a docking station. The technician then commutes to

the first service call of the day, transporting any parts and supplies that are present

in the van. At the end of the day, the technician unplugs the SST from the van,

carries it into his house, and plugs it into an electrical outlet and phone line so that

it can automatically upload information regarding the current day’s service stops

and download the next morning’s assignment overnight.




            46
          As noted above, Plaintiffs report, respectively, that their respective morning, off-the-
clock activities took thirty and ten to twenty minutes. Plaintiffs do not provide any evidence
of the amount of time they spent on each specific task.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        37
  Case: 10-20360        Document: 00511509012           Page: 38     Date Filed: 06/15/2011




                                        No. 10-20360

       The Court concludes, based on the evidentiary record presented, that the

various SST activities and the transportation of tools and parts in the company van

under the HDP are incidental to the technicians’ commute under the ECFA and

thus non-compensable. Although the statute does not define “incidental,” the

ECFA’s legislative history makes clear that Congress intended these types of

activities to be non-compensable. As noted above, the House Report for the

ECFA stated that though it was not “possible to define in all circumstances what

specific tasks and activities would be considered ‘incidental’ to the use of an

employer’s vehicle for commuting[, c]ommunication between the employee and

employer to receive assignments, or instructions or to transmit advice on work

progress or completion, is required in order for these programs to exist.” H.R.

REP. NO. 104-585 at 5. Here, the home use of the SST, both with regard to

logging in to receive the first assignment in the morning, and plugging it in so that

assignment may be transmitted at night, is for communication with the employer

in order to receive assignments.47


       47
          While it is true that plugging the SST into the phone line at the end of the day is also
for the purpose of uploading information about assignments completed during the current day,
the cited legislative history specifically contemplates that this type of activity would be non-
compensable. See H.R. REP . NO . 104-585 at 5 (“Communication between the employee and
employer to . . . transmit advice on work progress or completion, is required in order for
these programs to exist.”). In any event, it is necessary to plug the SST to receive the next
day’s assignment, an activity that is clearly incidental to the commute.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd 110615.0932 38
    Case: 10-20360                      Document: 00511509012    Page: 39   Date Filed: 06/15/2011




                                                      No. 10-20360

            Similarly, the House Report specifically states that “merely transporting

tools or supplies should not change the noncompensable nature of the travel.” Id.

There is no evidence that transporting the parts and tools under the HDP increased

a technician’s commute times in any respect.

            Because these activities relate to the employee’s commute, and not the

principal activities of the employer, they are non-compensable. See Rutti, 506

F.3d at 1057 (holding that the technician’s morning activities of “receiving,

mapping and prioritizing jobs and routes for assignments,” are related to his

commute, clearly distinct from his principal activities from his employer, and not

compensable); Buzek, 501 F.Supp.2d at 886 (home-based technicians’

transportation of tools in company car (and completion of end-of-day reports at

home) were incidental to commute and thus non-compensable); Doyle v. BellSouth

Communications Sys., Inc., 1996 U.S. Dist. LEXIS 18874 (W.D. Tenn. Dec. 3,

1996) (transmission of assignments on a portable computer to an employee in a

home dispatch program who commuted in a company car was incidental to the

commute and non-compensable).

            Even if the SST activities were not incidental to the commute, and were

instead integral and indispensable to Sears’ principal activities, these activities are

nevertheless non-compensable as de minimis. There is no evidence to indicate
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        39
    Case: 10-20360                      Document: 00511509012    Page: 40   Date Filed: 06/15/2011




                                                      No. 10-20360

that logging into the SST, carrying it to the van, plugging it into the van, and then

carrying it back and plugging it in at home, would take, in aggregate, more than a

“minute or so” over what the employee’s walks to and from the van otherwise

would consume. See Rutti, 596 F.3d at 1057 (holding that morning activities

including filling out paperwork were de minimis because there was “nothing to

suggest that this took more than a minute or so”). It would be administratively

difficult to keep track of this time because each individual SST-related activity is

of such fleeting duration.48 Further, one cannot segregate time spent walking to

and from the van in the morning and evening with the SST from merely

commuting, which is non-compensable.49


            48
         This conclusion assumes no computer problems that required technical specialists’
intervention. If the specialists are necessary, Sears concurs that the technicians’ time is
compensable under the HDP.
            49
          Notably, plugging the SST into a phone line and electrical outlet at the end of the day
is not like the end of day transmissions in Rutti, which were also performed at the employee’s
home. There, the technicians were required to upload information about work performed
during the day by plugging a portable data terminal into a modem provided the company.
Rutti, 596 F.3d at 1057. The technicians were required to check to ensure that the
transmission was complete, and there was evidence that it often took more than one attempt.
Id. at 1050. Further, the technicians were not to transmit within ten minutes before or after
the turn of the hour because the corporate computer system reset itself at that time. Id. at
1050. Technicians were instructed to wait an hour if they encountered technical difficulties
before trying again. Id. If transmission was still unsuccessful after two attempts, the
technicians were instructed to call the host computer and document the problems. Noting that
there was evidence that the plaintiff-technician spent fifteen minutes a day—over an hour a
week, on the transmission task, the Ninth Circuit held that there was an issue of fact as to its
compensability.

                                                                                        (continued...)
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        40
    Case: 10-20360                      Document: 00511509012    Page: 41   Date Filed: 06/15/2011




                                                      No. 10-20360

            Similarly, because there is no evidence that transporting the parts and tools

increased technician’s commute times in the slightest, this activity is also de

minimis. The daily SST activities and transportation of parts and tools are not

compensable.

            Placing Replenishment Parts in the Van.— Under the HDP, Sears sent

replenishment parts by UPS to technicians’ homes. The technicians were directed

to place the boxes into the van, outside the workday because this task must be

performed when the vans are at technicians’ homes. Technicians may, however,

load the boxes at a time of their choosing. The technicians specifically are

instructed, however, not to unpack the boxes or sort the parts outside of the

workday.50 In fact, this instruction was “stamped right on the box” in which the

tools were sent.51

            This loading task (which is short in duration) appears to be incidental to the

use of Sears’ vans for the commute, because loading of supplies is “required in

            49
              (...continued)
            In the case at bar, Sears does not require technicians to monitor the SST after they
            plug it in as the technicians were required to do in Rutti. On the record presented, it
            appears that if any problems arise with the SST, they arise in the morning when the
            technician attempts to log in. Unlike in Rutti, to the extent a technician had to spend
            an appreciable amount of time troubleshooting the SST, he was compensated for this
            effort under the HDP.
            50
                 Chambers Deposition, at 48; Werchan Deposition, at 77-78.
            51
                 Chambers Deposition, at 48.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        41
    Case: 10-20360                      Document: 00511509012       Page: 42   Date Filed: 06/15/2011




                                                         No. 10-20360

order for [the HDP] to exist.” See H.R. REP. NO. 104-585 at 5. Even if not

incidental, the Court holds that the time it takes for a technician to place boxes of

replenishment parts into his van is de minimis. Both Plaintiffs testified that they

received the boxes of parts sporadically. Chambers testified that he mostly

received shipments once or twice a week.52 Werchan testified that the frequency

of shipments varied, but that he might get two or three deliveries a week.53

Plaintiffs cite to no evidence indicating that placing the boxes in the vans was

particularly difficult or required more than a couple of minutes at most. It would

also be administratively difficult to track the amount of time technicians spent

placing unopened boxes of parts in their vans a couple of times per week. This is

especially true since technicians were allowed to place the boxes in the vans at

their leisure, including during the morning walk to the van that was already

necessary to begin the commute, a non-compensable event. The periodic

placement of boxes of parts in the service vans under the HDP is not compensable

under FLSA.

                                    c.           Activities Not Authorized by the HDP




            52
                 Id. at 49.
            53
                 Werchan Deposition, at 78.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932           42
    Case: 10-20360                      Document: 00511509012      Page: 43       Date Filed: 06/15/2011




                                                      No. 10-20360

            Plaintiffs also allege that they performed other activities without

compensation. Both Plaintiffs allege that they removed trash from the van in the

morning, conducted pre- and post-trip vehicle safety inspections, ensured that the

van was neat and tidy in the evening, unpacked and sorted parts, prepared and

transmitted end of day reports via the SST, ensured that customer payments are

properly accounted for, made bank deposits, and placed credit card receipts and

other paperwork in envelopes and mailed them to Sears.54 Werchan also claims




            54
            Plaintiffs assert in their affidavits, without any support or detail, that they were “required” to
perform the listed activities either before or after work, or both. As set forth above, the evidence of record
establishes that, under the HDP rules, the activities to which Plaintiffs refer were not to be performed off-the-
clock. Further, in some respects Plaintiffs’ affidavits contradict their deposition testimony and will not be
considered. See S.W.S. Erectors, Inc v. Infax, Inc., 72 F.3d 489, 495-96 (5th Cir. 1996) (a party cannot
“defeat a motion for summary judgment using an affidavit that impeaches, without explanation, sworn
testimony”). For example, Plaintiffs acknowledged in their depositions that they were instructed not to
unpack and sort replenishment parts outside the workday, Chambers Deposition, at 48; Werchan Deposition,
at 77-78, and thus implicitly concede that this was the HDP policy. Another example is that the SST Help
Manual is clear that banking and mailing envelopes is to be done during the workday after arriving at the first
customer’s location. SST Help Manual [Doc. # 42-6], at SW2918, SW2922. Plaintiffs do not directly
controvert this evidence. They assert instead in their affidavits that they had “no choice” but to perform such
activities off-the-clock because of pressure to complete as many service calls during the day as possible.
Chambers Affidavit, ¶ 19; Werchan Affidavit, ¶ 18. This assertion of rules violations does not address the
pending issue of whether Sears knew of their alleged off-the-clock work.

            In any event, Plaintiffs’ averments that various activities were “required” to be performed outside
            the workday is a bald conclusory assertion that does not create a genuine issue of fact that Sears in
            fact required such tasks in this fashion. See Am. Eagle Airlines, Inc. v. Air Line Pilots Ass’n, Int’l,
            343 F.3d 401, 405 (5th Cir. 2003) (to defeat a motion for summary judgment, the nonmoving party
            must present specific facts which show “the existence of a genuine issue concerning every essential
            component of its case.”); In re Hinsley, 201 F.3d 638, 643 (5th Cir. 2000) (a party’s self-serving and
            unsupported statement in an affidavit will not defeat summary judgment where the evidence in the
            record is to the contrary.)
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        43
    Case: 10-20360                      Document: 00511509012    Page: 44   Date Filed: 06/15/2011




                                                      No. 10-20360

that he called the first customer of the day before going on the clock in the

morning.

            The HDP does not direct Plaintiffs to perform any of these activities off-the-

clock.55 Plaintiffs will therefore only be entitled to compensation for tasks of

which Sears had “knowledge, actual or constructive,” that Plaintiffs were

performing. See Newton v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995).

“Work not requested but suffered or permitted is work time.” 29 C.F.R. § 785.15.

            Turning first to the activities that both Plaintiffs claim they performed off-

the-clock, Plaintiffs fail to cite to any direct evidence that Sears had actual or

constructive knowledge that they were performing these tasks outside of the

working day. Instead, Plaintiffs argue circumstantially that Sears had constructive

knowledge that they were working off-the-clock because the stated purpose of the

HDP was to decrease the amount of time technicians spend on clerical and non-

value added tasks and to maximize the number of service calls made per day.




            55
          It is not clear from the record whether refueling the service van, performing vehicle
safety inspections, and tidying up the van, were occasionally to be performed off-the-clock
under the HDP. In any event, these activities are clearly incidental to the commute under the
ECFA and thus non-compensable. See H.R. REP . NO . 104-585 at 5 (“routine vehicle safety inspections
or other minor tasks have long been considered preliminary or postliminary activities and are therefore not
compensable.”). These activities are also de minimis. Cf. Bobo, 136 F.3d at 1468 (occasionally stopping
to walk dog is de minimis).
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        44
    Case: 10-20360                      Document: 00511509012    Page: 45   Date Filed: 06/15/2011




                                                      No. 10-20360

Plaintiffs also argue that there were financial incentives in place for both

technicians and their managers to make as many service calls as possible per day.

            The Court is not persuaded. The fact that Sears encouraged workers to be

efficient does not constitute evidence of Sears’ knowledge of Plaintiffs’

performance of specific tasks or practices. This is evidence, at best, of a motive

for Sears’ creation of the HDP. The motive simply does not raise a genuine issue

of material fact that Sears had actual or constructive knowledge that Plaintiffs in

fact were performing work outside the workday.

            Similarly, Chambers’ averment that he was reprimanded for not completing

enough service calls per day does not suffice to raise a fact issue that his

supervisors had actual or constructive knowledge that his solution to this issue

was to work off-the-clock.56

            Plaintiff Werchan has produced some evidence he claims shows that Sears

knew that, prior to the start of the workday, he placed phone calls to the first

customer of the day. Specifically, Werchan points to a document he claims Sears

provided to him stating “Technician needs to ‘Call Ahead.’ If customer is not at

home, the technician needs to run the call.”57 This instruction does not establish


            56
                 See Chambers Affidavit, ¶ 20.
            57
                 Werchan Affidavit II, at 3.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        45
    Case: 10-20360                      Document: 00511509012    Page: 46   Date Filed: 06/15/2011




                                                      No. 10-20360

that Werchan or any technician was instructed to call the first customer of the day

prior to arriving at the customer’s address. However, Werchan also testified that

he informed his manager that he was calling the first customer of the day either

before or during his drive.58 The Court deems Werchan to have raised a genuine

issue of material fact that Sears was aware that he made these phone calls off-the-

clock.

            The Court nevertheless concludes that any “call ahead” phone calls are not

compensable under the FLSA. First, calling the first customer of the day to

confirm an appointment is arguably incidental to the commute under the ECFA.

This task is analogous to an employee communicating with an employer to receive

the assignment in the first place, i.e., the call confirms the employee’s travel

directly from home to the customer’s location. Alternatively, to the extent that

this activity is not incidental to the commute and instead is integral and

indispensable to a principal work activity of a technician, the time required for

these calls is de minimis. There is no evidence that making a phone call each day

to confirm an appointment would take more than a minute or so, if that. It would

be difficult to record this time under any circumstances, but particularly where

Werchan apparently often performed this task during his commute. This daily call

            58
                 Werchan Deposition, at 43-44.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        46
    Case: 10-20360                      Document: 00511509012         Page: 47   Date Filed: 06/15/2011




                                                        No. 10-20360

is a non-compensable event. See Bobo, 136 F.3d at 1468 (holding that monitoring

a radio and occasionally stopping to walk law enforcement dog were de minimis

activities and did not make the commute compensable).

            Plaintiffs have failed to raise a genuine issue of material fact that any of

their claimed off-the-clock activities are compensable under the FLSA.

                        4.          Plaintiffs’ Other Theories of Relief Under FLSA

            Plaintiffs also argue that even if the morning and evening commutes as well

as other off-the-clock activities are non-compensable under the ECFA, they may

nevertheless be compensable based on “custom or practice” at the employer’s

establishment, the “continuous workday rule,” or as “wait time” or “on-call” time.

The Court addresses each contention in turn.

                                    a.           Custom or Practice

            Plaintiffs argue that their commutes and other off-the-clock activities under

the HDP are compensable because of “custom or practice” in effect at the

employer’s establishment. Subsection (b) of the Portal-to-Portal Act provides that

even if an activity would be exempted from compensability under subsection (a),

an employer will still be liable for the activity if it is compensable because of

            a custom or practice in effect, at the time of such activity, at the
            establishment or other place where such employee is employed,
            covering such activity, not inconsistent with a written or nonwritten
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932           47
    Case: 10-20360                      Document: 00511509012    Page: 48   Date Filed: 06/15/2011




                                                      No. 10-20360

            contract, in effect at the time of such activity, between such
            employee, his agent, or collective-bargaining representative and his
            employer.

29 U.S.C. § 254(b)(2). Plaintiffs argue that prior to the implementation of the

HDP in 2001, Sears compensated technicians for their morning and evening

commutes as well as certain activities performed prior to and after the service

run.59 Accordingly, they contend, these activities are still compensable as a

custom or practice.

            Plaintiffs’ custom or practice contention is unavailing. The custom or

practice to which the statute refers must be in effect at the time of the activity for

which the plaintiff employee seeks compensation. Id. § 254(b)(2); 29 C.F.R. §

790.11 (“the compensability of [an activity alleged to be compensable by custom

or practice], and its inclusion in computation of hours worked, is not determinable

by a custom or practice which had been terminated before the activity was

engaged in . . .”). The undisputed evidence shows that the HDP was implemented

in 2001, and that approximately 90 percent of technicians have participated. It is

also undisputed that, under the HDP, Sears has not compensated its technicians for

their morning or evening commutes or for the other activities noted by Plaintiffs.

Indeed, this is the very essence of Plaintiffs’ claims. It is apparent also that Sears,

            59
                 Chambers Response, at 25-26. Sears disputes this characterization.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        48
    Case: 10-20360                      Document: 00511509012      Page: 49   Date Filed: 06/15/2011




                                                        No. 10-20360

after commencement of the HDP program, has not compensated non-HDP

technicians for their commutes from home to the Sears’ office or van locations, or

vice versa. Thus, even assuming that Plaintiffs correctly characterize Sears’ pre-

HDP practices, it is clear that there was no custom or practice of compensating the

technicians for the disputed activities, “in effect, at the time of [the allegedly

compensable] activity.” 29 U.S.C. § 254(b)(2); 29 C.F.R. § 790.11. The

regulations “permit recognition of changes in customs, practices and agreements

which reflect changes in labor-management relations or policies.” 29 C.F.R. §

790.11. Plaintiffs have failed to raise a genuine issue of material fact that Sears’

custom or practice makes their commutes and other complained of pre- and post-

commute activities compensable.

                                    b.           Continuous Workday Rule

            Under the “continuous workday rule,” the ‘“workday’ is generally defined

as ‘the period between the commencement and completion on the same workday

of an employee’s principal activity or activities.’” Alvarez, 546 U.S. at 29 (citing

29 C.F.R.§ 790.6(b)). Thus, the Supreme Court has held, for example, that “any

walking time that occurs after the beginning of the employee’s first principal

activity and before the end of the employee’s last principal activity is excluded



H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932          49
    Case: 10-20360                      Document: 00511509012    Page: 50   Date Filed: 06/15/2011




                                                      No. 10-20360

from the scope of [the Portal-to-Portal Act’s exemption of walking time], and as a

result, is covered by the FLSA.” Id. at 37.

            Plaintiffs contend that under the HDP, a technician’s first activity of the day

is to log into the SST in the morning, and the last principal activity of the day is

plugging the SST into a phone line and electrical outlet at home after returning

from the last customer call.60 Plaintiffs contend therefore that their commutes are

compensable under the continuous workday rule. Plaintiffs rely on the District of

Massachusetts decision in Dooley v. Liberty Mutual Insurance Co., 307 F.Supp.2d

234, 242-243 (D. Mass. 2004). In Dooley, the District of Massachusetts held that,

under the continuous workday rule, home-based appraisers’ commutes to and from

the first and last customer calls of the day were compensable if the appraisers

performed principal activities, such as checking email and voice mail, preparing

their computers for use, and returning telephone calls, before leaving home for the

first assignment of the day and after returning home from the last assignment

respectively. Id. Because the Court has concluded that Sears’ technicians’ pre-

commute morning activities and post-commute evening activities under the HDP

are non-compensable as incidental to the commute and/or de minimis, Dooley is

inapposite.

            60
                 Chambers Response, at 29.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        50
    Case: 10-20360                      Document: 00511509012    Page: 51   Date Filed: 06/15/2011




                                                      No. 10-20360

            The Court rejects also Plaintiffs’ subsidiary point that when technicians

spend compensable time troubleshooting the SST in the morning, this activity

commences the workday and transforms the commute to the first service call into

compensable time.61 Significantly, the implementing regulations for the FLSA

establish that the continuous workday rule is not absolute. Section 785.15 of Title

29 of the Code of Federal Regulations provides that “periods during which an

employee is completely relieved from duty and which are long enough to enable

him to use the time effectively for his own purposes are not hours worked.”62

While the HDP requires that employees spend time troubleshooting the SST under

certain circumstances, Plaintiffs have adduced no evidence that technicians are

required to perform this activity at a particular time. Rather, there is only a

requirement that technicians try to arrive at the first service call by 8:00 a.m., at

which time the technician is to “clock in” on the SST. The combined facts that a


            61
                 See id., at 28 n.5.
            62
                 29 C.F.R. § 785.16(a) provides in its entirety that:

                        Periods during which an employee is completely relieved from duty and
                        which are long enough to enable him to use the time effectively for his
                        own purposes are not hours worked. He is not completely relieved from
                        duty and cannot use the time effectively for his own purposes unless he
                        is definitely told in advance that he may leave the job and that he will
                        not have to commence work until a definitely specified hour has arrived.
                        Whether the time is long enough to enable him to use the time
                        effectively for his own purposes depends upon all of the facts and
                        circumstances of the case.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        51
    Case: 10-20360                      Document: 00511509012    Page: 52   Date Filed: 06/15/2011




                                                      No. 10-20360

technician may choose when to troubleshoot the SST (if troubleshooting is

necessary at all), and the technician is “completely relieved from duty” after

completing troubleshooting activities so he may use this time for his own

purposes, makes the continuous workday rule inapplicable. See 29 C.F.R. §

785.16(a); Rutti, 596 F.3d at 1060-61.

            The Court’s conclusion is consistent with the recent opinion of the Ninth

Circuit in Rutti. See 596 F.3d at 1060-61. As mentioned, the Ninth Circuit held in

that case that a home-based technician’s commutes in a company car to and from

his first and last service calls of the day were not compensable. The Rutti court

held, however, that a fact question existed as to the compensability of one of the

technician’s post evening-commute activities—completing a transmission from a

handheld computer. Id. at 1058-59. However, the court held that this activity,

even if compensable, would not extend the workday to encompass the technician’s

commute home. Id. at 1060-61. Noting that the technician at issue was merely

required to send the transmission at some point between 7:00 p.m. and 7:00 a.m.,

and that he was “completely relieved from duty the moment he completed his last

service stop of the day,” the court held that the technician was effectively able to

use the time after his last stop for his own purposes and the continuous workday



H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        52
    Case: 10-20360                      Document: 00511509012      Page: 53   Date Filed: 06/15/2011




                                                        No. 10-20360

rule thus did not extend the workday to include the commute home. Id.63 The

same holds true in the case at bar.64

            Plaintiffs’ continuous workday argument fails for another reason: Neither

Plaintiff has cited to any evidence of specific instances of Sears failing to

compensate them for commuting and performing other off-the-clock activities

after troubleshooting the SST. Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008) (“conclusory allegations” or

“unsubstantiated assertions” do not meet the non-movant’s summary judgment

burden).

            Plaintiffs accordingly have failed to raise a genuine issue of material fact

that their morning and evening commutes and other off-the-clock activities under

the HDP are rendered compensable because of the continuous workday doctrine.

                                    c.           Wait Time and On-Call Time

           63
          The Court notes that the facts in Dooley, a District of Massachusetts court’s decision
that is not authority binding on this court, are distinguishable from the case at bar. The
Dooley court found that the appraisers before it engaged in numerous principal activities at
home that resulted in “the first and last trip of the day. . . not [being] a commute in the
ordinary sense of the word—it is a trip between their office, where administrative work is
performed, and an off-site work location.” Dooley, 307 F.Supp.2d at 245. Here, the technicians’
homes are not like offices. As set forth above, the only compensable activity performed there
is the occasional troubleshooting of the SST.
           64
         A 1999 DOL Opinion Letter is consistent with this interpretation: “Communication
between the employee and the employer at home or in a hotel with respect to assignments,
instructions, work progress or completion would not, per se, affect the compensability of travel
time.” U.S. Dep’t Lab. Op. Ltr. (Jan. 29, 1999), at *4-*5.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932          53
    Case: 10-20360                      Document: 00511509012    Page: 54   Date Filed: 06/15/2011




                                                      No. 10-20360

            Plaintiffs here contend that even if the actual commute times to and from

the first and last service calls of the day are not compensable, they must

nonetheless be paid for time traveling in the company van because it is

compensable as “wait time” or “on-call time.” “Any work which an employee is

required to perform while traveling must, of course, be counted as hours worked.”

29 C.F.R. § 785.41. “Whether waiting time is time worked under the [FLSA]

depends upon particular circumstances.” Id. § 785.14. “Facts may show that the

employee was engaged to wait or they may show that he waited to be engaged.”

Id. (quoting Skidmore v. Swift & Co., 323 U.S. 134, 137 (1944)). An employee is

engaged to wait, and thus must be compensated, when he is unable to use waiting

time “effectively for his own purposes,” and the time “belongs to and is controlled

by the employer.” Id. § 785.15; see also Vega, 36 F.3d at 425 (“waiting time is

compensable if the wait predominantly benefits the employer”) (citing Mireles v.

Frio Foods, Inc., 899 F.2d 1407, 1411 (5th Cir. 1990)). Plaintiffs contend that

technicians are “engaged to wait” during their morning and evening commutes

under the HDP because they cannot use that time effectively for their own

purposes. They argue that this time belongs to and is controlled by Sears. In

support of this argument, Plaintiffs rehash their complaints regarding the

conditions placed on employees’ use of the company’s vans discussed above.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        54
    Case: 10-20360                      Document: 00511509012    Page: 55   Date Filed: 06/15/2011




                                                      No. 10-20360

            This argument is rejected. “Wait time is compensable when it is part of a

principal activity of the employee, but not if it is a preliminary or postliminary

activity.” Vega, 36 F.3d at 425 (citing 29 U.S.C. § 254). As noted,

notwithstanding Sears’ restrictions on employees’ use of the vans, commutes of up

to thirty-five minutes under the HDP fit within the ECFA’s exclusion for an

employee’s commute in a company vehicle and the exclusion for activities

incidental to use of that vehicle for the commute. Accordingly, these commute

periods are not principal activities and are thus not compensable as “wait time”

under FLSA. See id.

            Plaintiffs’ argument that the commutes are compensable because of

regulations pertaining to “on-call time” also fails. “An employee who is required

to remain on call on the employer’s premises or so close thereto that he cannot use

the time effectively for his own purposes is working while ‘on call.’” 29 C.F.R. §

785.17. Plaintiffs again argue that technicians cannot use their commute time

effectively for their own purposes because of the restrictions placed on the use of

the company vans. As stated above, this argument fails because the morning and

evening commutes under the HDP comply with the ECFA and are thus non-

compensable. Moreover, Plaintiffs cite no evidence that the technicians are, in

fact, on-call for work for Sears during the employees’ commute times. The
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        55
    Case: 10-20360                      Document: 00511509012    Page: 56   Date Filed: 06/15/2011




                                                      No. 10-20360

evidence of record establishes that technicians were instructed to proceed directly

from home to the first service stop in the morning, and to proceed directly home

after the last stop in the evening, not to perform other duties for Sears. Plaintiffs

have failed to raise a genuine issue of material fact that their morning and evening

commutes were compensable as wait time or on-call time.

            In sum, Plaintiffs have failed to raise a genuine issue of material fact that

their morning and evening commutes and other off-the-clock activities are

compensable under the FLSA. Sears is therefore entitled to summary judgment on

Plaintiffs’ FLSA claims.

            B.          Plaintiff Chambers’ State Law Claims

            Plaintiff Chambers also claims that his morning and evening commutes and

other off-the-clock activities are compensable under the Texas Minimum Wage

Act (“TMWA”), which requires that employers pay employees the federal

minimum wage. See TEX. LAB. CODE § 62.051. Chambers couples this claim with

a prayer for relief under the Texas Payday Law for payment of wages due. Id. §

61.011.65 The Texas Payday Law was enacted to require “certain types of

            65
                 The Texas Payday Law, TEXAS LABOR CODE § 61.011, provides in pertinent part:

                        (a)    An employer shall pay wages to each employee who is exempt
                        from the overtime pay provisions of the Fair Labor Standards Act of
                        1938 (29 U.S.C. Section 201 et seq.) at least once a month.
                                                                                     (continued...)
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        56
    Case: 10-20360                      Document: 00511509012    Page: 57   Date Filed: 06/15/2011




                                                      No. 10-20360

employers to promptly and regularly pay employees the full amount of wages

due.” Igal v. Brightstar Info. Tech., Inc., 250 S.W.3d 78, 82 (Tex. 2008).66

            The TMWA expressly provides that its provisions “do not apply to a person

covered by the Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.).”

TEX. LAB. CODE § 62.151.67 From this premise, Chambers argues that if the Court

finds that the disputed activities in this case “are not covered by the FLSA,” then

the TMWA must apply in its stead.68

            Chambers’ contention is rejected. There is no dispute that Chambers’

employment with Sears is covered by the FLSA. The Court does not hold that

Chambers’ employment was not covered by the FLSA. Rather, the Court holds

that the activities in question are not compensable under that statute. If Chambers’

interpretation of the TMWA was correct, an absurd result would occur: A plaintiff



            65
                 (...continued)
                       (b)    An employer shall pay wages to an employee other than an
                       employee covered by Subsection (a) at least twice a month.


            66
          Chambers did not plead a claim under the TMWA per se. Sears argues that this
claim is thus foreclosed, as the Texas Payday Law itself does not provide a right to wages, but
merely regulates the paying of wages owed. Because the Court reaches the merits of
Chambers TMWA contention, it need not resolve the pleading dispute.
            67
         Similarly, the Texas Payday Law applies only to employees who are “exempt from
the overtime pay provisions of the [FLSA].” TX . LAB . CODE § 61.011(a).
            68
                 Chambers Response, at 34.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        57
    Case: 10-20360                      Document: 00511509012    Page: 58   Date Filed: 06/15/2011




                                                      No. 10-20360

would automatically be entitled to compensation under the TMWA for any

activity that is not compensable under the FLSA. The TMWA does not apply to

Chambers’ employment with Sears, and Sears is entitled to summary judgment on

that claim.

            To the extent the Texas Payday Law claim is severable under Chambers’

theory, Chambers has not raised a genuine issue of material fact that Sears owed

him any wages. The Texas Payday Law claim therefore also fails.

IV.         CONCLUSION

            For the foregoing reasons, the Court holds that Plaintiffs have failed to raise

a genuine issue of material fact that the disputed activities in this case are

compensable under the FLSA. Plaintiff Chambers also has failed to raise a

genuine issue of material fact that Sears failed to pay him wages owed under the

TMWA or the Texas Payday Law. It is therefore

            ORDERED that Sears’ Motions for Summary Judgment against Plaintiffs

[Docs. # 41, # 43] are GRANTED. It is further

            ORDERED that Plaintiff Chambers’ Motion for Class Certification and

Expedited Discovery [Doc. # 40] is DENIED AS MOOT.

            The Court will issue a separate Final Judgment.

            SIGNED at Houston, Texas, this 30th day of April, 2010.
H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        58
    Case: 10-20360                      Document: 00511509012    Page: 59   Date Filed: 06/15/2011




                                                      No. 10-20360




H:\shared\OPCLERK\NPOP\10-20360.0.wpd   110615.0932        59